BILLINGS, Judge.
In jury-waived trials the defendant was convicted of uttering forged instruments and duly sentenced. Because defendant’s appeals in each case seek to present the issue of his in-court identification by those who cashed the bogus checks, we have consolidated the appeals in the preparation of this opinion. We affirm the judgments.
Defendant contends his in-court identification in case No. 11,005 by witness Johnny Mitchum (shoe store) and in case No. 11,006 by witness Jo Ann Upchurch (food store) was tainted by a suggestive lineup and that his appearance in the lineup was the result of an arrest which lacked probable cause.
The trial court conducted an evidentiary hearing on defendant’s motions to suppress his in-court identification. Defendant’s motions were limited to alleged suggestive identification at the lineup and did not attack his arrest, and he sought to show the makeup of individuals viewed by witnesses was constitutionally infirm. The trial court denied the defendant’s motions and at trial the above-named witnesses identified the defendant as the person who presented the checks at their respective establishments.
Defendant’s difficulty in seeking review of his claims lies in the fact that in neither case did he lodge an objection to his in-court identification. By failing to object, the defendant is foreclosed from asserting error to the trial court’s denial of his motions to suppress his identification. State v. LaMaster, 534 S.W.2d 574 (Mo.App.1976), and cases cited therein.
The judgments are affirmed.
FLANIGAN, C. J., and HOGAN, J., concur.